Title: To George Washington from Henry Knox, 27 October 1789
From: Knox, Henry
To: Washington, George

 
          
            Sir
            War Office Tuesday evening 27th October 1789
          
          I have this moment received a letter from Mr Habersham at Savannah dated the 14th instant informing that he had received a letter from the Commissioners dated at Augusta the 5th instant, directing him to engage a passage for Captain Burbecks company to New York, which he had accordingly done with Captain Schemmerhorn who was to sail about the 20th instant.
          Mr Habersham adds “You will doubtless hear before you receive this, that they (the Commissioners) were disapointed with respect to a treaty with the Creek Indians.”
          I have not received any thing from the Commissioners. The Captain who brought the letter says McGillivray was affronted on his being asked whether he had powers to treat. A short time will bring the necessary explanations.I have the honor to be sir with the highest respect Your Obedient humble Servant
          
            H. Knox
          
        